Citation Nr: 1810729	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1976 to December 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This case was previously before the Board in November 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

During the pendency of this appeal, the Veteran has been substantially gainfully employed.  


CONCLUSION OF LAW

The criteria for an award of TDIU are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16 (a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.

Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  

The appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (holding that "mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant") (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)). Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to a TDIU.  In this regard, in March 2016, the AOJ received the Veteran's formal Application for Increased Compensation Based on Unemployability Form (VA Form 21-8940) at which time he reported that he was working full time (40 to 45 hours a week) as a construction planner for a major communications company.  He also reported that he had worked in that capacity since April 1997, and his reported salary far exceeds the poverty threshold level.  

While the Veteran's assertion regarding having been turned down for certain jobs due to limitations affecting his right little and ring finger has been considered, that does not change the fact that he has been substantially, gainfully employed since 1997.

In light of the fact that the Veteran has been gainfully employed on a full-time basis throughout the rating period on appeal, there is no entitlement under the law to the benefit sought.  As such, the claim of entitlement to TDIU must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); 38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


